file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-251%20Opinion.htm




                                                                No. 99-251



                           IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                              2000 MT 175N




STATE OF MONTANA,

Plaintiff and Respondent,



v.



HAMED CHOWDHURY,



Defendant and Appellant.




APPEAL FROM: District Court of the Fourth Judicial District,

In and for the County of Missoula,

The Honorable John W. Larson, Judge presiding.




COUNSEL OF RECORD:


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-251%20Opinion.htm (1 of 4)3/28/2007 4:07:57 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-251%20Opinion.htm




For Appellant:



Hamed Chowdhury, pro se, Missoula, Montana



For Respondent:



Hon. Joseph P. Mazurek, Attorney General; C. Mark Fowler, Assistant

Attorney General, Helena, Montana



Fred Van Valkenburg, Missoula County Attorney; Dale Mrkich, Deputy

County Attorney, Missoula, Montana




Submitted on Briefs: June 15, 2000

Decided: July 6, 2000

Filed:




__________________________________________

Clerk



 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-251%20Opinion.htm (2 of 4)3/28/2007 4:07:57 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-251%20Opinion.htm




Chief Justice J. A. Turnage delivered the Opinion of the Court.




    1. ¶Pursuant to Section I, Paragraph 3(c), Montana Supreme Court 1996 Internal
         Operating Rules, the following decision shall not be cited as precedent. It shall be
         filed as a public document with the Clerk of the Supreme Court and shall be
         reported by case title, Supreme Court cause number and result to the State Reporter
         Publishing Company and to West Group in the quarterly table of noncitable cases
         issued by this Court.
    2.   ¶Hamed Chowdhury appeals his conviction of driving under the influence of alcohol
         (DUI), first offense, in the Fourth Judicial District Court, Missoula County, on
         appeal from the Missoula County Justice Court. We affirm.
    3.   ¶Chowdhury states the issues on appeal as whether the District Court violated his
         right to discovery by not requiring that he personally be present at an omnibus
         hearing, and whether the court abused its discretion by admitting into evidence the
         results of the Intoxilyzer 5000 breath test.
    4.   ¶Chowdhury has not filed a transcript of the District Court trial. The Court cannot
         therefore determine from the record whether Chowdhury objected at trial to the
         alleged lack of discovery or to admission of the Intoxilyzer 5000 results, or what the
         court's rulings were on any such objections. In fact, Chowdhury concedes in his
         briefs that he failed to timely move for the exclusion from evidence of the results of
         the Intoxilyzer 5000 test and that he did not object to the introduction of this
         evidence during trial.
    5.   ¶Generally, this Court considers for review on appeal only those issues raised in the
         pleadings or otherwise raised before the district court. State v. Herrera, 1998 MT
173, ¶ 17, 289 Mont. 499, ¶ 17, 962 P.2d 1180, ¶ 17. We will not hold a district
         court in error on a subject on which it was not given an opportunity to correct itself.
         State v. Long (1986), 223 Mont. 502, 506, 726 P.2d 1364, 1366. Absent any
         indication of record that Chowdhury made timely objections on either of his claims
         of error, we conclude that he has waived these claims and is therefore barred from
         raising them on appeal.
    6.   ¶The decision of the District Court is affirmed.


 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-251%20Opinion.htm (3 of 4)3/28/2007 4:07:57 PM
 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-251%20Opinion.htm




/S/ J. A. TURNAGE



We concur:


/S/ KARLA M. GRAY

/S/ JAMES C. NELSON

/S/ WILLIAM E. HUNT, SR.

/S/ TERRY N. TRIEWEILER




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/99-251%20Opinion.htm (4 of 4)3/28/2007 4:07:57 PM